Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

Claims
2.	Claim 1 is pending.

Priority
3.	No foreign priority has been claimed by Applicant.

Drawings
4.	Applicant’s Drawings filed on June 10, 2019 are acceptable.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

6.	Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al., 20090292815
Regarding Claim 1, Gao discloses a device, e.g. mobile phone, device credentials, e.g. [0038-0061], a memory, e.g. [0064], an access request and instruction, e.g. [0059-0065] and a merchant service, e.g. [0054].  Gao does not disclose a processor.  Official Notice is taken that a processor used with a computer, as disclosed by Gao, has been common knowledge in the computer processing art.  To have provided a processor for Gao would have been obvious to one of ordinary skill in the art in view of Official Notice.  The motivation for doing such would be implementing common knowledge computer technology used with the computer system of Gao to provide a workable network system.

7.	A further pertinent reference of interest is noted on the attached PTO-892.  Applicant is reminded of the potential of a double patenting rejection regarding this reference.

8.	Applicant’s five Information Disclosure Statements (IDS’s) have been reviewed.  Note the attached IDS’s.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Joseph Rudy whose telephone number is 571-272-6789.  The examiner can normally be reached on Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789